Per Curiam.

The lease obligations on appellant’s part to keep the demised premises in good repair and to comply with all governmental laws and requirements were absolute and unconditional. The only provision in the lease for arbitration was in event of disputes as to whether repairs or replacements were necessary. There could not be any question as to the necessity of removing violations of the Multiple Dwelling Law and naturally there was no provision in the lease for arbitration as to violations. While a failure to repair might also be a violation, to that extent there would be no arbitrable question.
We find no significant overlapping between the schedule of repairs which appellant agreed to make in settlement of the last arbitration proceeding and the schedule of newly demanded repairs which respondent claims are necessary and which Special Term referred to arbitration. The former schedule is sufficiently delineated for the Municipal Court to determine whether or not the obligation thereof has been performed. That court will not be concerned with the latter schedule and there will be no occasion for confusion. Certainly any possible connection between the two schedules does not entitle appellant to a rearbitration of the matters on the first schedule as to which it has already had an arbitration and agreed to perform.
Likewise, questions of violations are separate and distinct from any questions as to the necessity of repairs. The Municipal Court will be concerned solely with the question of whether there were violations which were not removed in time. It will not be concerned with any question as to whether repairs were otherwise necessary or required by virtue of the contract between the parties. *936It does not appear that the items of violations and repairs are duplicative, but the fact that certain work might be required under both specifications is immaterial. Any question of a violation can certainly be independently determined and any such question is not arbitrable.
We do not have before us in this proceeding any question as to any equitable defense which the appellant might possibly have in the Municipal Court proceeding or otherwise.
The order appealed from should be affirmed, with costs to respondent.